Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEM AND METHOD FOR CONTROLLING FUEL CELL

Examiner: Adam Arciero	SN: 16/903,352	Art Unit: 1727	March 4, 2022 

DETAILED ACTION
The Application filed on June 16, 2020 has been received. Claims 1-14 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-power” and “high-current in claims 3-4 and 10-11 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagami (JP2005-322527 A).
As to Claims 1 and 9, Kagami discloses a fuel cell system and method of controlling, comprising: a hydrogen fuel cell stack 22; a cooling system 28 which controls the temperature of the fuel cell with water and a radiator (capable of exchanging heat with external air); a temperature sensor 37 configured to sense a fuel cell temperature; and a controller 42 that is configured to, when the power generation of 
As to Claims 5-6, it is the position of the Office that the controller of Kagami is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same (Abstract). See MPEP 2114, IV.
As to Claim 8, the controller of Kagami reads on the claimed starting control unit and is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same (Abstract). See MPEP 2114, IV.
As to Claim 12, the method of controlling the fuel cell system of Kagami comprises cooling the fuel cell until a certain temperature is reached (which intrinsically comprises a preconfigured amount of time after cooling water is cooled to a sufficient temperature) (Abstract).
As to Claim 14, Kagami discloses a method of controlling the shutdown of a fuel cell after control of the cooling system is completed (the fuel cell system is either remained in shutdown or restarted, which reads on the claimed method steps) (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagami (JP2005-322527 A) in view of Yumita (US 2012/0183875 A1).

However, Yumita teaches of a fuel cell system comprising a temperature sensor T2 provided at a coolant inlet of the fuel cell (Fig. 1 and paragraph [0032]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed temperature sensor because Yumita teaches that the inlet temperature of the cooling water can be determined and temperature change can be suppressed (Abstract and paragraph [0032]).
As to Claim 3, Kagami does not specifically disclose the claimed fuel cell power monitoring unit.
However, Yumita teaches of a fuel cell system comprising a power control section and a controller 50 that monitors and controls the power output by the fuel cell (paragraphs [0034-0035]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed power controller because Yumita teaches that the operation of the fuel cell system can be controlled (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.
As to Claim 4, Kagami does not specifically disclose the claimed time measuring unit.
However, Yumita teaches of a fuel cell system comprising a time measuring unit (the control section may function based on an elapsed amount of time) (paragraphs 
As to Claim 7, Kagami does not specifically disclose the claimed cooling fan and pump.
However, Yumita teaches of a fuel cell system comprising a cooling fan C13 and a cooling pump C1 (Fig. 1 and paragraph [0022]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed cooling fan and pump because Yumita teaches that temperature change can be suppressed (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record above, do not specifically disclose, teach, or fairly suggest wherein the rate of rotation of the cooling pump and cooling fan is controlled at a maximum level until the cooling water temperature drops to a preconfigured recovery temperature, and the cooling system is controlled such that the coolant water temperature is maintained at the preconfigured recovery temperature for a second recovery time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM A ARCIERO/Examiner, Art Unit 1727